09-4359-ag
Ni v. Holder
                                                                                BIA
                                                                        A072 436 135
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the           United States Court of Appeals
for the Second Circuit, held           at the Daniel Patrick Moynihan
United States Courthouse, 500          Pearl Street, in the City of New
York, on the 8 th day of July,         two thousand ten.

PRESENT:
         JON O. NEWMAN,
         GUIDO CALABRESI,
         JOSÉ A. CABRANES,
              Circuit Judges.
___________________________________

ZHOU BAO NI, a.k.a. TI TEE BAO,
              Petitioner,

               v.                                                  09-4359-ag
                                                                          NAC
ERIC H. HOLDER, JR., U.S. ATTORNEY
GENERAL,
              Respondent.
___________________________________

FOR PETITIONER:                Jed S. Wasserman, New York, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney General,
                               Thomas B. Fatouros, Senior Litigation
                               Counsel,    Ann   M.   Welhaf,    Trial
                               Attorney,    Office   of    Immigration
                               Litigation, Civil Division, United
                               States    Department     of    Justice,
                               Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

     Zhou Bao Ni, also known as Ti Tee Bao, a native and

citizen of the People’s Republic of China, seeks review of a

September 22, 2009, order of the BIA denying his motion to

reopen his removal proceedings.                 In re Ni, No. A072 436 135

(B.I.A. Sept. 22, 2009).         We assume the parties’ familiarity

with the underlying facts and procedural history of the case.

     We review the BIA’s denial of a motion to reopen for

abuse of discretion.       See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).        An alien who has been ordered removed may

file one motion to reopen, but must do so within 90 days of

the final administrative decision.                 8 U.S.C. § 1229a(c)(7).

Here,   the    BIA   properly    denied     Ni’s     motion     to   reopen      as

untimely and number-barred, as it was his third motion to

reopen and was filed seven years after his April 2002 final

order of removal.       See id.; 8 C.F.R. § 1003.2(c)(2).

     Although the time limits may be excused when the movant

demonstrates         changed     country          conditions,        8     U.S.C.

§   1229a(c)(7)(C)(ii),        the   BIA    reasonably     found         that   the

evidence      Ni   submitted   failed      to    demonstrate     a   change      in


                                     -2-
country conditions in China.               Indeed, Ni fails to point to any

evidence      in    the       record       establishing           how     the        Chinese

government’s       current      treatment         of    members     of        the    Chinese

Democracy Party differed from their treatment at the time of

his merits hearing.             Ni also does not challenge the BIA’s

finding that his motion was based on “a change in personal

circumstances in the United States.”                        Therefore, substantial

evidence supports the BIA’s determination that Ni failed to

establish      changed         country        conditions.               See     8     C.F.R.

§ 1003.2(c)(2), (c)(3)(ii); see also Jian Hui Shao v. Mukasey,

546 F.3d 138, 169 (2d Cir. 2008).

       Furthermore,       a    reasonable         fact-finder           would        not     be

compelled     to   conclude         that    the       BIA   ignored       any       material

evidence or that it failed to provide a sufficient explanation

for its findings.          Although the agency has an obligation to

consider all evidence relevant to an applicant’s claim, it

need    not   “expressly        parse      or    refute      on    the    record           each

individual     argument        or     piece      of    evidence     offered          by     the

petitioner.”       Jian Hui Shao, 546 F.3d at 169.                  Here, given the

BIA’s   references        to    the    documentation          submitted             with    the

motion to reopen, it is apparent that the BIA considered Ni’s

evidence, and made reasonable findings based on the record.

See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337


                                           -3-
n.17    (2d    Cir.   2006).   Additionally,   the   BIA   reasonably

declined to credit Ni’s unauthenticated evidence – a summons

purportedly from the Public Security Bureau – based on the

IJ’s underlying adverse credibility determination.           See Qin

Wen Zheng v. Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).

Accordingly, the BIA did not abuse its discretion by denying

Ni’s motion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005)

(per curiam).

       For the foregoing reasons, the petition for review is

DENIED.       As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                  -4-